Case 1:17-cv-11730-DJC Document 91-3 Filed 04/30/19 Page 1 of 5




                        EXHIBIT 4
            Case 1:17-cv-11730-DJC Document 91-3 Filed 04/30/19 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA            )
ALASAAD, SUHAIB ALLABABIDI, SIDD  )
BIKKANNAVAR, JÉRÉMIE DUPIN,       )
AARON GACH, ISMAIL ABDEL-RASOUL   )
AKA ISMA’IL KUSHKUSH, DIANE       )
MAYE, ZAINAB MERCHANT,            )
MOHAMMED AKRAM SHIBLY, AND        )
MATTHEW WRIGHT,                   )
                                  )                Civil Action No. 17-cv-11730-DJC
      Plaintiffs,                 )
                                  )                Hon. Denise J. Casper
              v.                  )
                                  )
KIRSTJEN NIELSEN, SECRETARY OF    )
THE U.S. DEPARTMENT OF HOMELAND )
SECURITY, IN HER OFFICIAL         )
CAPACITY; KEVIN MCALEENAN,        )
COMMISSIONER OF U.S. CUSTOMS AND )
BORDER PROTECTION, IN HIS         )
OFFICIAL CAPACITY; AND RONALD     )
VITIELLO, ACTING DIRECTOR OF U.S. )
IMMIGRATION AND CUSTOMS           )
ENFORCEMENT, IN HIS OFFICIAL      )
CAPACITY,                         )
                                  )
      Defendants.                 )




             DECLARATION OF PLAINTIFF SIDD BIKKANNAVAR


       1.      I am an optical engineer at NASA’s Jet Propulsion Laboratory (“JPL”).

       2.      I am a U.S. citizen.

       3.      I reside in California.

       4.      On January 31, 2017, I flew into Houston, Texas, from Santiago, Chile, where I had

been on vacation. I traveled with a locked smartphone, a Samsung Galaxy Note 5.
             Case 1:17-cv-11730-DJC Document 91-3 Filed 04/30/19 Page 3 of 5




        5.      At the passport control area of the George Bush Intercontinental Airport in Houston,

a U.S. Customs and Border Protection (“CBP”) officer escorted me to a secondary inspection area.

        6.      After approximately a 30-45 minute wait, another CBP officer led me to an

interview room, where the officer handed me a form titled “Inspection of Electronic Devices.” It

stated in part: “All persons, baggage, and merchandise . . . are subject to inspection, search and

detention. . . . [Y]our electronic device(s) has been detained for further examination, which may

include copying. . . . CBP may retain documents or information . . . . Consequences of failure to

provide information: Collection of this information is mandatory . . . . Failure to provide

information to assist CBP or ICE in the copying of information from the electronic device may

result in its detention and/or seizure.”

        7.      The CBP officer asked if I was traveling with a phone and asked to examine it. I

provided my phone. Upon seeing that it was locked, the officer asked for the password. I explained

that I could not share the password because it was a JPL phone, but the officer repeated his order

that I disclose the phone’s password.

        8.      I was in danger of missing my connecting flight from Houston to Los Angeles.

        9.      I eventually provided the password to the officer because I felt that I had no choice.

I understood the form titled “Inspection of Electronic Devices” to mean that CBP was asserting a

legal prerogative to search the contents of my phone, and that if I refused to disclose my phone

password, CBP would respond by seizing my device and copying my information.

        10.     I was coerced into disclosing my phone’s password.

        11.     When I disclosed my phone password, the officer wrote it down and took the

password and the phone to another room.
           Case 1:17-cv-11730-DJC Document 91-3 Filed 04/30/19 Page 4 of 5




       12.      After about 30 minutes, the officer returned the phone to me and informed me that

officers had used “algorithms” to search the contents of the phone, which I understood to mean that

they used one or more forensic tools.

       13.      The officer also informed me that officers had not found any “derogatory”

information about me.

       14.      A CBP officer then escorted me out of secondary screening and allowed me to

continue my travel.

       15.      I felt these searches violated my privacy. It felt like CBP pried into both my

professional and personal life. I felt nervous and unwelcome in my own country.

       16.      I regularly travel internationally for personal reasons and carry electronic devices

with me when I do so.

       17.      To the best of my knowledge, since the start of 2013, I have taken at least 36 trips

leaving and returning to the United States.

       18.      At the current time, I intend to continue traveling internationally for personal

reasons.

       19.      At the current time, I intend to make the following trips outside the United States:

             a. On or about June 2019, I intend to travel to Suzuka, Japan to participate in activities

                related to a solar car race.

             b. On or about August 2019, I intend to travel to Suzuka, Japan to participate in a solar

                car race

             c. On or about September 2019, I intend to travel to Marrakech, Morocco to participate

                in a solar car race.
         Case 1:17-cv-11730-DJC Document 91-3 Filed 04/30/19 Page 5 of 5




          d. On or about October 9, 2019, I intend to travel from Los Angeles to Darwin,

              Australia to participate in a solar car race.

          e. On or about October 21, 2019, I intend to travel from Adelaide, Australia to Los

              Angeles.

          f. On or about May 2020, I intend to travel to Albi, France to participate in a solar car

              race.

          g. On or about June 2020, I intend to travel to Suzuka, Japan to participate in activities

              related to a solar car race.

          h. On or about August 2020, I intend to travel to Suzuka, Japan to participate in a solar

              car race.

          i. On or about September 2020, I intend to travel to Zolder, Belgium to participate in a

              solar car race.



       I declare under penalty of perjury that the foregoing is true and correct.



Dated: April ___, 2019                               ____________________________

                      Sidd Bikkannavar
